DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-19 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20, of Co-pending Application 16/510,446, in view of  Mor et al. (US20160025993A1) (hereinafter Mor) and over claims 1-20, of Co-pending Application 16/867457, in view of US Mor et al. (US20160025993A1) (hereinafter Mor).  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is merely in the terminology used in both sets of claims.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. Below is a list of limitations that perform the same function. However different terminology is used in both sets to describe the limitations.

The subject matter claimed in the instant application is fully disclosed in the referenced patent and would be covered by any patent granted on that patents since the referenced patents and the instant application are claiming common subject matter, as follows:

*Note: Bold indicates the common subject matter
Instant Application: 17/000589
Co-pending Application: 16/510446
Co-pending Application: 16/867457
1.	A structured light projection module, comprising: a light source array, comprising a plurality of sub-light sources arranged in a two-dimensional pattern and conﬁgured to transmit array beams corresponding to the two-dimensional pattern; a lens conﬁgured to receive and converge the array beams; and a diﬀractive optical element (DOE) conﬁgured to receive the array beams that are emitted after being converged by the lens, and project beams in a structured light speckle pattern, wherein the structured light speckle pattern is formed through staggered superposition of at least two secondary structured light speckle patterns, each of the at least two secondary structured light speckle pattern is formed through a tiling arrangement of multiple sub-speckle patterns generated by a portion of the plurality of sub-light sources, and the multiple sub-speckle patterns comprise speckles in diﬀerent diﬀraction orders formed by diﬀracting an individual sub-light source via the diﬀractive optical element.
1.	A diﬀractive optical element, conﬁgured to: receive two-dimensional pattern beams and generate multi-order diﬀractive beams, wherein the two-dimensional pattern beams are emitted from a structured light projection module, the structured light projection module includes a light source comprising a plurality of sub-light sources arranged in a two-dimensional array, and the two- dimensional pattern beams correspond to the two-dimensional array; and project a plurality of two-dimensional patterned beams, wherein the two- dimensional patterned beams do not overlap with each other, each of the plurality of two-dimensional patterned beams creates a corresponding duplicated pattern, and the duplicated patterns form a speckle pattern having uniform speckle density.
1.	A structured light projection module, comprising: a light source, comprising a plurality of sub-light sources arranged in a two-dimensional array and conﬁgured to emit two-dimensional patterned beams corresponding to the two-dimensional array, and the two-dimensional patterned beams comprising two-dimensional patterns; a lens, receiving and converging the two-dimensional patterned beams; and a diﬀractive optical element, receiving the two-dimensional patterned beams converged and emitted from the lens, and projecting speckle patterned beams corresponding to speckle patterns, wherein the speckle patterns comprise a plurality of image patterns corresponding to the two-dimensional patterns, and relationships between adjacent image patterns of the plurality of image patterns comprise at least two of an overlapping relationship, an adjoining relationship, and a spacing relationship.


Regarding claims 1-19, Claims 1-19 correspond to claims 1-20, of Co-pending Application 16/510,446, claims 1-20, of Co-pending Application 16/867457. However, some of the limitations may differ, but the differing claim limitations are obvious over  Mor. (see Mor: Fig. 1-8 and associated text).




Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mor et al. (US20160025993A1) (hereinafter Mor).
Note: Pesach et al. (US8749796B2) (hereinafter referred to as Pesach) is incorporated by references in Mor (see Mor: Para ¶ 0004). This references are treated as part of the specification of Mor (see M.P.E.P 2163.07 (b)).

Regarding Claim 1, Mor meets the claim limitations as follows:

a light source array, comprising a plurality of sub-light sources arranged in a two-dimensional pattern and configured to transmit array beams corresponding to the two-dimensional pattern; [i.e. an array of optical emitters on the substrate in a two-dimensional pattern; 120 Fig. 1, Para 0009, 0020]
a lens configured to receive and converge the array beams; [i.e. Projection lens 146 collects and collimates the light emitted by the individual VCSELs on die 120.; Fig. 1, Para 0022] and 
a diffractive optical element (DOE) configured to receive the array beams that are emitted after being converged by the lens, [i.e. Diﬀractive Optical Element (FO-DOE) 144 is mounted above projection lens 146; Fig. 1, Para 0021] and 
project beams in a structured light speckle pattern, [i.e. combination of the VCSELs and the projection lens generates a pattern of light spots; Fig. 2-8, and associated text, Para 0027-0029] wherein the structured light speckle pattern is formed through staggered superposition of at least two secondary structured light speckle patterns, each of the at least two secondary structured light speckle pattern is formed through a tiling arrangement of multiple sub-speckle patterns generated by a portion of the plurality of sub-light sources, and the multiple sub-speckle patterns comprise speckles in different diffraction orders formed by diffracting an individual sub-light source via the diffractive optical element. [i.e. left hand side shows a single replica 158 of the projection pattern, with the light spots shown as circles, the center of the lens marked with a cross, and the period of pattern (in case of replication without overlap) marked by a rectangular frame. This layout also corresponds to the baseline pattern that is subsequently replicated by FO DOE ﬀractive orders Nx,k.Math.Ny, wherein k=2, 3, and This design creates a tiled composite pattern and In FIG. 7, k=2, meaning that two orders represent the angular dimension of the tile along the vertical axis (the baseline pattern for 50% overlap is four times the FO period)., FO may include any number of orders with any interleave number in any desired manner.; Fig. 7-8, Para 0045-0048]

Regarding Claim 2, Note the Rejection for claim 1, wherein Mor further discloses
The structured light projection module according to claim 1, wherein the tiling arrangement comprises arranging the multiple sub-speckle patterns in a plane such that the multiple sub-speckle patterns are immediately adjacent to each other. [i.e. FIG. 7, k=2, meaning that two orders represent the angular dimension of the tile along the vertical axis (the baseline pattern for 50% overlap is four times the FO period). The transversal oﬀset between adjacent replicas in this example is one FO order, which is half the vertical oﬀset between tiles. As can be seen in the ﬁgure, the repetition period over the horizontal axis is now two horizontal FO orders.; Fig. 7, Para 0047]

Regarding Claim 3, Note the Rejection for claim 1, wherein Mor further discloses
The structured light projection module according to claim 1, wherein the tiling arrangement comprises arranging the multiple sub-speckle patterns in a plane 

Regarding Claim 4, Note the Rejection for claim 1, wherein Mor further discloses
The structured light projection module according to claim 1, wherein edges of the multiple sub-speckle patterns are non-linear and coupled to each other. [i.e. VCSELs are constructed on die 120 in a certain geometrical layout, e.g., a regular grid or an uncorrelated (e.g., quasi-random) layout; Para 0020,  generates a pattern of light spots (e.g., grid or quasi-random) according to the geometrical layout of the VCSELs on die 120; Fig. 2, Para 0022, in case VCSEL array 120 has a uncorrelated, quasi- random layout and when it is replicated will produce the edge which is quasi-random (i.e. no-linear) pattern at the edges and they are coupled to each other; Fig. 2, Para 0030-0031, Also, refer to Fig. 7-8 and associated text]

Regarding Claim 5, Note the Rejection for claim 1, wherein Mor further discloses
The structured light projection module according to claim 1, wherein the two-dimensional pattern is a regular arrangement pattern. [i.e. VCSELs are constructed on die 120 in a certain geometrical layout, e.g., a regular grid … layout; Para 0020]

Regarding Claim 6, Note the Rejection for claim 1, wherein Mor further discloses
The structured light projection module according to claim 1, wherein an arrangement of the speckles in each of the multiple sub-speckle patterns is an irregular arrangement. [i.e. VCSELs are constructed on die 120 in a certain geometrical layout, e.g., ... an uncorrelated (e.g., quasi-random) layout; Para 0020]


The structured light projection module according to claim 1, wherein the staggered superposition is staggered in a first direction and/or a second direction perpendicular to the first direction. [i.e. FO DOE 144 performs 3×5 replication, i.e., replicates the baseline pattern three times along one axis (referred to arbitrarily as horizontal according to the orientation of the ﬁgure), and ﬁve times along the orthogonal axis (referred to as vertical); Fig. 2-3, Para 0030, DOE 144 can be designed with the FO diﬀractive orders Nx,k.Math.Ny, wherein k=2, 3, . . . This FO has an interleaved design: Each column still includes only Ny orders but it is oﬀset transversely by one order relative to the neighbor column. This design creates a tiled composite pattern, in which each column of tiles is oﬀset transversely (along the vertical axis) relative to the neighboring column of replicas by an oﬀset that is a fraction of the tile height (vertical-axis). As a result of this oﬀset between replicas, the range of unambiguous depth measurement is eﬀectively increased by a factor of k.; Para 0045, two orders represent the angular dimension of the tile along the vertical axis (the baseline pattern for 50% overlap is four times the FO period). The transversal oﬀset between adjacent replicas in this example is one FO order, which is half the vertical oﬀset between tiles. As can be seen in the ﬁgure, the repetition period over the horizontal axis is now two horizontal FO orders.; Fig. 7, 0047]

Regarding Claim 8, Note the Rejection for claim 1, wherein Mor further discloses
The structured light projection module according to claim 1, wherein the light source array further comprises a substrate, and the plurality of sub-light sources is disposed on the substrate. [i.e. providing a semiconductor substrate, and forming an array of optical emitters on the substrate in a two-dimensional pattern.; Para 0009, 0020]


The structured light projection module according to claim 1, wherein each of the plurality of sub-light sources comprises a vertical-cavity surface-emitting laser. [i.e. projector 30 comprises a semiconductor die 120 having an array of optical emitters disposed thereon. where the emitters comprise Vertical Cavity Surface Emitting Lasers (VCSELs); Para 0020]

Regarding claim 10-18 and 19, the claim(s) recites analogous limitations to claim 1-9 and 1 above, respectively, and is/are therefore rejected on the same premise. Therefore, regarding claim 10-18 and 19, Mor meet the claim limitations as set forth in claim 1-9 and 1, respectively. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1-9 and 1, respectively; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]


Additional Pertinent Prior Arts for Reference
Following prior arts made of record and not relied upon is considered pertinent to applicant's disclosure are provided for the applicant reference:
US 20170115497 A1 related to Coded Pattern Projector.
US 20130038881 A1 related to Projectors of Structured Light.
US 20150253123 A1 related to Spatially Self-Similar Patterned Illumination For Depth Imaging.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.